Kao, C.J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of curling irons or hair straightening combs in chief value of iron or steel similar in all material respects to those the subject of F. B. Vandegrift & Co., Inc. v. United States (56 Cust. Ct. 103, C.D. 2617), and that the items marked “B” consist of hair straightening combs in chief value of brass similar in all material respects to those the subject of C.D. 2617, supra, the claims of the plaintiff were sustained.